Citation Nr: 0111763	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  93-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for histoplasmosis.  

2.  Entitlement to an initial disability rating greater than 
10 percent for chronic obstructive pulmonary disease (COPD) 
from August 27, 1992 and greater than 30 percent from October 
5, 2000.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1959 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1992 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The case returns to the Board following remands to the RO in 
July 1993, December 1995, August 1997, and July 2000.  

The Board notes that, in a VA Form 9, Appeal to Board of 
Veterans' Appeals, received in January 2001, the veteran 
indicated that he was willing to report for another Board 
hearing in Washington, DC.  However, the veteran has already 
been afforded such a hearing before the undersigned Board 
member in May 2000.  Therefore, the Board finds that the 
veteran's procedural right to a Board hearing is satisfied.  
See 38 C.F.R. § 20.700 (2000).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Based on the evidence of record, application of the 
rating criteria for unspecified pneumoconiosis effective 
before October 7, 1996 or for histoplasmosis effective as of 
October 7, 1996 fails to support a compensable disability 
rating for the veteran's service-connected histoplasmosis.
3.  The medical evidence generally characterizes the 
veteran's disability as old, healed histoplasmosis.  The 
record is negative for current chronic histoplasmosis or any 
current active manifestation of histoplasmosis.    

4.  Based on the evidence of record, application of the 
rating criteria for pulmonary emphysema effective before 
October 7, 1996 or for COPD effective as of October 7, 1996 
fails to support a greater disability rating for the 
veteran's service-connected COPD.

5.  The October 2000 VA examiner opined that the service-
connected histoplasmosis accounted for 30 percent of the 
disabling effects from COPD and that the remainder was due to 
emphysema caused by the veteran's smoking.  There is no 
medical opinion of record that provides a greater 
apportionment of causation to the histoplasmosis.    

6.  According to the medical evidence of record, the level of 
respiratory disability from COPD is essentially unchanged 
from the date of the veteran's claim in August 1992 to the 
present.  There has been no progression in the histoplasmosis 
from that date, such that the effects from the histoplasmosis 
have been static.  


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for 
histoplasmosis have not been met.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.20, 4.21, 4.97, Diagnostic Code 6834 (2000); 38 C.F.R. § 
4.97, Diagnostic Code 6802 (1996). 
  
2.  The criteria for a 30 percent initial disability rating 
for COPD effective from August 27, 1992 have been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.97, Diagnostic 
Code 6604 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996). 

3.  The criteria for an initial disability rating greater 
than 30 percent for COPD have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.97, Diagnostic Code 6604 (2000); 
38 C.F.R. § 4.97, Diagnostic Code 6603 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  The RO has 
provided adequate notice as to the information and evidence 
required to substantiate his claim through the rating 
decisions and supplemental statements of the case.  The RO 
has also secured the veteran's VA treatment records and 
afforded the veteran medical examinations.  The veteran has 
not identified any additional records that should be 
obtained.  In addition, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The Board denied the veteran's service connection claim for a 
chronic lung disorder in an April 1988 decision on appeal.  

In January 1990, the veteran attempted to reopen his claim 
for service connection for a lung disorder.  Lay statements 
accompanying the claim generally related that the veteran did 
not have a respiratory disorder prior to service, that he had 
problems breathing after service, and that currently he could 
not walk very far without being short of breath and could not 
work.  

In July 1990, the RO received a disability insurance 
statement and a medical certificate, both undated, completed 
by W. Jones, M.D.  The statements reported initial treatment 
in 1962 for histoplasmosis with shortness of breath with last 
treatment in 1986.  The veteran's current symptoms were 
severe shortness of breath and wheezing.  The diagnosis was 
COPD with severe shortness of breath.  Dr. Jones related that 
the veteran was unable to work.  

The RO received the veteran's VA outpatient medical records 
in July 1990.  Records dated as early as January 1987 
indicated that he had a history and current diagnosis of 
COPD.  Other records reflected the veteran's long history of 
smoking.  Although several records mentioned a history of 
histoplasmosis, there was no evidence of active disease 
process.  

The veteran testified at a personal hearing in November 1990.   
He generally related that his lung disorder had worsened to 
the point that he was unable to work.  The balance of the 
testimony was not relevant to his current disability status.  

In a December 1991 decision, the Board granted service 
connection for histoplasmosis.  It denied service connection 
for any other lung disorder, to include COPD.  The RO 
effectuated the Board decision in a January 1992 rating 
action.  At that time, it awarded a noncompensable (zero 
percent) disability rating for histoplasmosis, effective from 
January 9, 1990, the date of the veteran's claim.  The 
veteran timely appealed that decision.  

In May 1992 correspondence, the veteran stated that he now 
sometimes coughed up blood.  He had shortness of breath, 
chest pressure, and dizzy spells.  Included with his 
statement were VA medical records dated from July 1990 to May 
1992.  These records generally continued to show a diagnosis 
of severe COPD.  The veteran continued to smoke.  In 
addition, notes reflected a history of histoplasmosis.  
Although treatment records dated in February 1991 and April 
1992 refer to chronic histoplasmosis, the balance of the 
records, including chest X-rays, indicated that the 
disability was old and revealed no active disease process.  
The principal respiratory diagnosis remained COPD.  
Additional VA medical records dated through August 1992 
offered no different information.  Pulmonary function tests 
performed in May 1991 revealed forced expiratory volume in 
one second (FEV-1) of 20 percent predicted and the ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 52 percent.  
	
The veteran's August 1992 substantive appeal also included an 
informal claim to reopen the claim for service connection for 
COPD.  He related that studies found fibers in his lungs that 
had cut his breath down to about one-third of normal.    

Additional VA medical records revealed the results of August 
1992 pulmonary function tests.  At that time, tests showed 
FEV-1 of 27 percent predicted and FEV-1/FVC of 76 percent.  
The results were interpreted as showing moderate obstruction 
with air trapping and a severe diffusion defect.  Notes dated 
in September 1992 indicated that the veteran still complained 
of dyspnea after walking one block.  His condition had not 
improved with steroid therapy.  The diagnosis was severe COPD 
(emphysema).  Pulmonary function tests performed at that time 
showed FEV-1 of 32 percent predicted and FEV-1/FVC of 74 
percent.  The interpretation was unchanged from August 1992. 

The RO received a statement dated in September 1992 from the 
veteran's private physician.  He related that the veteran had 
a history of probable pulmonary histoplasmosis prior to 1960 
and an extensive history of smoking.  He had severe COPD 
related to smoking.  Chest X-rays demonstrated numerous small 
calcified granulomas present since at least 1960.  The 
veteran's present symptoms included shortness of breath with 
exertion and minimal hemoptysis.  Examination revealed 
expiratory wheezing and diminished breath sounds.  Chest 
films were unchanged, reflecting findings consistent with old 
healed histoplasmosis.  Pulmonary function tests were 
consistent with severe COPD.  The present diagnosis was old 
healed pulmonary histoplasmosis with severe COPD.  

The VA chest computed tomography (CT) scan performed in 
December 1992 reflected findings consistent with emphysema 
and a history of prior histoplasmosis.      

The veteran testified at a personal hearing in January 1993.  
He recalled that he had previously been treated for his lung 
disorder with aspirin and antibiotics.  Over the years, his 
symptoms consisted of coughing, wheezing, shortness of 
breath, and chest pains.  The symptoms had progressively 
worsened.  His treatment at VA included nebulizers, steroids, 
inhalers, and frequent on antibiotics.  After the recent CT 
scan, the doctor told him that scar tissue from the 
histoplasmosis was growing and pressing on air passages in 
the lung.  In addition to symptoms previously stated, the 
veteran had experienced intermittent fevers and weight loss.  
Doctors had told him that his primary problem was the 
emphysema.  

The RO obtained additional VA medical records dated through 
May 1993.  Notes dated in November 1992 reflected diagnoses 
of COPD and old pulmonary histoplasmosis.  The veteran 
continued to dyspnea on exertion of one block, paroxysmal 
nocturnal dyspnea, four-pillow orthopnea, and stable non-
productive cough.  Subsequent notes showed treatment for 
respiratory infections, as well as increasing dyspnea on 
exertion and productive cough.   

In May 1993, the veteran offered testimony at a hearing 
before a member of the Board.  He had blood or blood-stained 
sputum during coughing spells on a weekly basis.  He did not 
spit up during every coughing spell.  He was easily tired and 
had lower abdominal pain.  The veteran described having 
frequent, sharp chest pain on the left, as well as 
intermittent chest pressure.  He reported having low-grade 
fevers at night.  He denied having any chills.  The veteran 
stated that he could walk one block or less before becoming 
short of breath.  Some days, his symptoms kept him in his 
home.  He felt that his symptoms had worsened in the previous 
two years.   

Pursuant to the Board's remand, the RO secured additional VA 
treatment records.  The veteran continued to complain of 
chronic cough.  September 1993 notes indicated that 
bronchoscopy performed in June 1993 found airway irritation.  
The veteran reported productive cough and intermittent 
hemoptysis for 30 years.  The assessment was severe COPD with 
a history of histoplasmosis.  The doctor stated that most, if 
not all, of the veteran's symptoms were due to COPD, but that 
the role of histoplasmosis must be considered.  He doubted 
that the veteran had chronic histoplasmosis, noting that 
radiographs showed no progression of disease.   

In October 1993, the veteran submitted medical records from a 
Dr. Young, who evaluated the veteran in November 1992 for 
shortness of breath.  He noted a history of histoplasmosis 
and treatment for COPD.  The veteran reported coughing up 
blood intermittently over the years with a recent increase.  
He also had a recent increase in dyspnea and weight loss, as 
well as left chest pain.  He had a long history of smoking.  
Examination of the lungs revealed bilateral expiratory 
rhonchi and prolonged expiratory phase with some dullness on 
the left.  There was no evidence of frank cyanosis, clubbing, 
cords, or edema, and no fever.  Dr. Young noted that serial 
X-rays over the previous three months showed newly acquired 
atelectasis of the left lower lobe with fullness of the left 
hilum.  The diagnosis was probable new bronchogenic carcinoma 
with left lower lobe atelectasis and abnormalities on X-ray, 
which was supported by his history of hemoptysis and heavy 
cigarette smoking, probable history of pulmonary 
histoplasmosis based on the granulomas on his chest X-ray, 
and COPD.  

Also pursuant to remand, the veteran underwent a VA 
examination in November 1993.  His medical history was 
unchanged.  His symptoms included fatigue, dyspnea at rest 
and with exertion, cough, wheezing, chest pain, occasional 
low-grade fever, and smothering sensations.  He had been 
treated with antibiotics when the cough becomes productive 
with discolored sputum and had periodic brief 
hospitalizations for active respiratory infection.  
Examination was significant for obvious dyspnea at rest, 
diffuse rales and rhonchi bilaterally with expiratory 
wheezes, a somewhat dusky facial complexion, and minimal 
pedal edema.  Chest X-rays taken in September 1993 showed no 
change since 1989.  The diagnosis was severe COPD with 
probable cor pulmonale and inactive pulmonary histoplasmosis.  

The veteran testified at another personal hearing in June 
1994.  In addition to relating information previously 
disclosed, he stated that a doctor had told him that the 
histoplasmosis was progressing and that the granuloma were 
growing and could block an air passage.  He slept elevated on 
three or four pillows and used a cough suppressant, though he 
still had nightly coughing spells.  The veteran had coughed 
until he almost passed out on 10 to 15 occasions in the past 
year.  His symptoms were essentially unchanged.  He continued 
to take several medications every day with some improvement.  
The veteran did not know if his histoplasmosis had been 
active at any time since the 1960s.    

Following the hearing, the veteran submitted a VA medical 
record dated in June 1994, which reflected a history of 
pulmonary histoplasmosis in 1961 and COPD (emphysema with 
chronic bronchitis) and possible cor pulmonale.  The veteran 
felt that his condition was stable.  He could walk one to one 
and one-half blocks without shortness of breath.  He coughed 
every day but only occasionally brought up yellow sputum or 
blood.  He denied having fever, chills, night sweats, 
decreased appetite, or weight loss.  He described chest pain 
and tightness, orthopnea, paroxysmal nocturnal dyspnea, and 
occasional swelling in the legs.  He wheezed at night 
sometimes.  Examination revealed only generalized decreased 
breath sounds.  The assessment was that the disorder was 
stable and in good control.  In an addendum, the doctor 
related that he felt that approximately 10 percent of the 
veteran's total pulmonary disability might be due to 
histoplasmosis.    

Pursuant to another remand by the Board, the RO secured 
additional VA medical records dated from June 1994 to 
December 1995.  Generally, chest X-rays continued to reflect 
COPD or emphysema.  They also showed old histoplasmosis but 
were negative for active disease.  Notes dated in October 
1994 indicated that the veteran still reported having fever 
and productive cough.  Despite the veteran's report, the 
physician stated that clinic visits did not document a 
history of fever.  He also stated that there was no evidence 
of active histoplasmosis.  Notes from the attending pulmonary 
physician indicated that he had reviewed the veteran's case 
and chest X-rays.  He agreed with the previous disability 
assessment dated in June 1994, as well as the impression from 
the current doctor.  Notes dated in April 1995 showed a 
diagnosis of bronchitis and a prescription for antibiotics.  
Pulmonary function tests performed in April 1995 revealed 
FEV-1 of 33 percent predicted and FEV-1/FVC of 51 percent.  
The results were interpreted as showing severe obstruction 
with gas trapping and severe reduction in diffusion capacity.  
Thereafter, the veteran reported worsening symptoms.  Notes 
dated in September 1995 indicated that he had additional 
symptoms of left foot swelling and dyspnea on exertion of 
walking greater than 100 feet.  

The veteran was afforded another VA examination in March 
1996.  The examiner reviewed the veteran's medical records 
and noted that he suffered from severe COPD due to emphysema.  
He also stated that chest X-ray findings of bilateral healed 
granulomas had not changed in many years.  The veteran had 
been told that the majority of his symptoms were due to COPD 
based on emphysema related to chronic smoking, that the 
histoplasmosis scars shown on chest X-rays were inactive, and 
that perhaps 10 percent of his pulmonary disability might be 
related to histoplasmosis.  The examiner indicated that the 
veteran was last examined in March 1996 and felt to be 
stable.  No physical examination was performed.  

The Board again remanded the matter in August 1997 for 
additional development.  The RO secured additional VA medical 
records that generally showed continuing symptomatology 
without significant change.  Additional chest X-rays were 
noted to reflect unchanged evidence of COPD and old 
histoplasmosis.  Notes dated in June 1996 related that the 
veteran had been placed on rotating antibiotics seven days 
out of every month.  Pulmonary function tests performed in 
August 1996 showed FEV-1 of 51 percent predicted and FEV-
1/FVC of 66 percent, interpreted as showing severe 
obstructive defect without significant change from April 
1995.  In December 1996, the veteran reported feeling like he 
was smothering for the last three weeks.  He could now walk 
only about 20 feet without shortness of breath.  After 
additional evaluation, he was placed on a home oxygen set up.  
Pulmonary function tests completed in February 1997 showed 
FEV-1 of 30 percent predicted and FEV-1/FVC of 46 percent.  
Pulmonary clinic notes from September 1997 reflected a 
physician's opinion that the veteran's hemoptysis was 
probably secondary to bronchitis.  Additional pulmonary 
clinic notes dated in March 1998 revealed an assessment of 
history of histoplasmosis, inactive, with no need for 
treatment, and stable COPD.  The physician opined that the 
veteran had severe lung injury from histoplasmosis/COPD and 
was disabled from a respiratory standpoint.   

Additional VA medical records indicated that the veteran was 
specifically referred to the VA facility in Nashville, 
Tennessee on October 1996 for special evaluation of pulmonary 
histoplasmosis.  The veteran's symptoms included dyspnea with 
exertion and occasionally at rest and occasional chest pain.  
He had no chronic cough or pedal edema.  Examination was 
significant only for decreased breath sounds.  Chest X-rays 
showed multiple small calcified nodules scattered throughout 
the lung fields bilaterally and prominent hila bilaterally.  
The physician indicated that X-rays were consistent with past 
history of acute histoplasmosis, though he physician 
suspected that most of the problems were related to COPD.  
Pulmonary function tests performed in November 1996 revealed 
FEV-1 of 36 percent predicted and FEV-1/FVC of 32 percent.  
Follow-up notes dated in November 1996 stated that the 
veteran was seeking to determine if the acute histoplasmosis 
he had in service is connected to current pulmonary symptoms.  
The pulmonary function tests showed severe emphysema.  The 
impression was severe emphysema and history of acute 
histoplasmosis with no active disease.  Progress notes dated 
in April 1997 confirmed that, despite the veteran's reported 
symptoms of night sweats and fever, there was evidence of 
active histoplasmosis.    

The veteran underwent a VA examination in February 1998.  His 
symptoms were largely unchanged, though he denied any night 
sweats, fever, hemoptysis, or recent weight changes.  He got 
short of breath at approximately 30 feet while on oxygen.  He 
required rotating antibiotics every couple of weeks.  The 
veteran stated that he was recently diagnosed as having 
histoplasmosis in the right eye.  Examination revealed poor 
air movement in all lung fields.  There was no peripheral 
clubbing, cyanosis, or edema.  The examiner reviewed chest X-
rays taken from 1991 to 1997, which revealed a moderate 
amount of histoplasmosis-type lesions scattered in the lungs, 
flattening of the hemidiaphragm, and over-expansion of the 
lung fields.  The diagnosis was COPD and histoplasmosis, 
affecting the lungs and possibly the eye.  The examiner 
commented that it was unlikely that the histoplasmosis was 
fully accountable for the veteran's symptoms.  Given the 
extent of the histoplasmosis and the fact that it was 
unchanged from 1991 and appeared to be unchanged since the 
1970s, it was hypothesized that the histoplasmosis might 
account for approximately 10 percent of the veteran's 
deficit.  He added that the histoplasmosis lesions were not 
active and thus further pulmonary deficit over time, in 
addition to the effects of aging, would be secondary to the 
nicotine abuse and COPD.  Pulmonary function tests performed 
for the VA examination showed FEV-1 of 32 percent predicted 
and FEV-1/FVC of 49 percent.  The results were interpreted as 
showing severe obstruction with hyperinflation and gas 
trapping and severe diffusion defect.  

In a March 1998 statement, the veteran disagreed with the 
information reported in the February 1998 examination report.  
He stated that he did suffer from night sweat and fever and 
that his weight fluctuated about 10 pounds.  

In April 1999, the veteran underwent another VA examination.  
He reported having worsening shortness of breath after 
service, as well as night sweats and chronic productive 
cough.  He had to rest when he walked from his bedroom to the 
living room without oxygen.  With oxygen, he might be able to 
walk 75 to 80 feet.  In addition to oxygen, he took numerous 
medications.  He was almost continuously incapacitated, 
requiring bed rest.  On examination, the lungs were extremely 
hyperresonant and breath sounds were distant.  There were no 
rales and no evidence of cor pulmonale or pulmonary 
hypertension.  The diagnosis was severe COPD and history of 
pulmonary histoplasmosis.  Chest X-rays reflected changed 
consistent with COPD and histoplasmosis.  Pulmonary function 
tests showed FEV-1 of 23 percent predicted and FEV-1/FVC of 
64 percent.  The examiner commented that current chest X-
rays, along with the veteran's symptoms of night sweats, 
weakness, etc., suggested the possibility of recurring 
histoplasmosis.  Although it was impossible to state 
positively that the histoplasmosis was the causative factor 
for the COPD, he opined that the structural damage to the 
lungs definitely contributed significantly to the veteran's 
respiratory dysfunction.  

In June 1999, the veteran submitted records from S. Pandazi, 
M.D., which reflected periodic visits from September 1997 to 
December 1998 for respiratory complaints.  Chest X-rays taken 
in October 1997 showed advanced COPD, extensive evidence of 
old granulomatous disease, and probable pulmonary arterial 
hypertension.
 
In a July 1999 rating decision, the RO continued the 
noncompensable disability rating for histoplasmosis.  In 
addition, the RO granted service connection for COPD as 
secondary to histoplasmosis.  At that time, it awarded a 10 
percent rating effective from June 24, 1994.  The veteran 
timely appealed that decision with respect to the effective 
date.  In the September 1999 statement of the case, the RO 
amended the effective date to January 20, 1993.  In a 
subsequent decision on appeal, the Board found that the 
proper effective date of the award of service connection for 
COPD was August 27, 1992.  

The veteran underwent a CT scan of the chest at a VA facility 
in June 1999.  The scan showed bilateral scattered calcified 
granulomas along with extensive mediastinal nodal 
calcification that were related to prior healed granulomatous 
infection.  The scan did not suggest metastatic disease. 

The veteran testified before a member of the Board in May 
2000.  His symptoms of histoplasmosis included night sweats, 
fever, cough, and periods of weakness.  The histoplasmosis 
had affected other body areas, including the right eye, 
kidneys, spleen, liver, and bowels.  He had been told that 
the disability was inactive.  He was kept on rotating 
antibiotics every month.  He thought they were trying to keep 
the histoplasmosis from becoming active.  The veteran could 
get out of his wheelchair and walk about 20 feet on some 
days; on other days, he could not walk that far.  He had been 
totally incapacitated from COPD since 1990 or 1991.  He had 
used oxygen for about three years.  

In September 2000, the veteran submitted a VA medical record 
dated in April 1999 that stated that he had severe lung 
disease due to histoplasmosis and COPD.  

Pursuant to the Board's July 2000 remand, the veteran 
underwent another VA examination in October 2000.  Pulmonary 
function tests at that time showed that FEV-1 was 18 percent 
predicted and FEV-1/FVC was 35 percent.  The examiner 
commented that the veteran was severely disabled, requiring 
continuous oxygen for resting hypoxemia.  Pulmonary function 
tests and chest radiographs suggested that the disability was 
due to two components, emphysema due to tobacco abuse and 
histoplasmosis.  The veteran did not appear to currently have 
active infection with histoplasma as chest radiographs showed 
no acute disease and the veteran had not had recent fevers, 
night sweats, or other evidence of acute infection.  However, 
the examiner stated that pulmonary function tests did show 
some evidence of a restrictive lung process that would not be 
due to emphysema.  In conjunction with X-ray evidence of 
previous granulomatous disease, it appeared that the 
veteran's pulmonary disability might be in part due to 
previous histoplasmosis with subsequent restrictive lung 
disease.  The examiner explained that pulmonary function 
tests showed severe airway obstruction due to emphysema but 
only mild restriction presumably due to histoplasmosis.  
Therefore, he would arbitrarily place 70 percent of the 
disability for emphysema and 30 percent for histoplasmosis.  

In a December 2000 rating decision, the RO increased the 
disability rating for COPD to 30 percent effective October 5, 
2000, the date of the VA examination.  It continued the 
noncompensable evaluation assigned for histoplasmosis.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, before October 7, 1996, only the previous 
version of the rating criteria may be applied.  Thereafter, 
the version more favorable to the veteran must be applied.  

The Board notes that, with respect to the histoplasmosis, the 
RO considered the new rating criteria in its July 1999 rating 
decision and supplemental statement of the case.  
Accordingly, the Board may proceed to adjudicate the claim 
without determining whether the veteran will be prejudiced 
thereby.  Bernard, 4 Vet. App. at 392-94.  However, 
concerning the evaluation for COPD, the RO has not considered 
the previous version of the rating criteria.  Review of the 
claims folder reveals that the veteran has had ample 
opportunity to present evidence and argument as to the issue 
of entitlement to an increased evaluation, and that the RO 
has in fact secured voluminous medical records documenting 
the veteran's respiratory status before and after October 
1996.  Therefore, the Board finds that its current 
consideration of the previous rating criteria with respect to 
COPD will not prejudice the veteran. Id.   

1.  Histoplasmosis

Under the previous rating criteria, histoplasmosis is 
evaluated by analogy to Diagnostic Code (Code) 6802, 
unspecified pneumoconiosis.  38 C.F.R. § 4.97 (1996).  A 10 
percent rating is in order when the disease is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  See 38 C.F.R. § 4.31 (when the Schedule 
does not provide a zero percent rating, zero percent is 
assigned if the requirements for a compensable rating are not 
met).  

Under the amended rating criteria, histoplasmosis is 
evaluated under Code 6834, histoplasmosis of the lung, a type 
of mycotic lung disease.  38 C.F.R. § 4.97 (2000).  The 
general rating formula for mycotic lung disease provides for 
a noncompensable evaluation when the disease is healed, with 
inactive mycotic lesions, and is asymptomatic.  A 30 percent 
rating is in order when there is chronic pulmonary mycosis 
with minimal symptoms such as occasional minor hemoptysis or 
productive cough.  

In this case, the medical evidence fails to demonstrate any 
current chronic histoplasmosis or associated active disease 
process or lesion.  In fact, despite the opinion from the 
April 1999 VA examiner that the histoplasmosis was possibly 
recurring, the evidence overwhelmingly characterizes the 
disability as old, healed histoplasmosis.  In the absence of 
evidence showing any current active manifestation of 
histoplasmosis, the Board cannot conclude that the disability 
more nearly approximates the criteria for the minimum 
compensable rating under either version of the rating 
criteria as set forth above.  38 C.F.R. § 4.7.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a compensable disability rating for histoplasmosis.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.97, Code 6834 (2000); 38 C.F.R. § 4.97, 
Code 6802 (1996). 

2.  COPD

The previous version of the rating schedule for respiratory 
disabilities does not have a diagnostic code for COPD.  It 
may be evaluated by analogy to Code 6603, pulmonary 
emphysema.  38 C.F.R. § 4.97 (1996).  As provided by that 
diagnostic code, a 10 percent rating is assigned when the 
disease is mild, with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent rating is awarded when disability is 
moderate, with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on a level 
surface, or when pulmonary function tests are consistent with 
findings or moderate emphysema.  A 60 percent evaluated is 
warranted when disease is severe, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
on block without stopping or when ventilatory impairment of a 
severe degree is confirmed by pulmonary function tests with 
marked impairment of health.  

Under the amended rating criteria, COPD is evaluated under 
Code 6604.  38 C.F.R. § 4.97 (2000).  Under Code 6604, a 10 
percent rating is warranted when the forced expiratory volume 
in one second (FEV-1) is 71- to 80-percent predicted, or; 
when the ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) is 71 to 80 percent, or; 
when diffusion capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)) is 66- to 80-percent 
predicted.  A 30 percent evaluation is assigned when FEV-1 is 
56- to 70-percent predicted, or; when FEV-1/FVC is 56 to 70 
percent, or; when DLCO (SB) is 56- to 65-percent predicted.  
A 60 percent rating is in order when FEV-1 is 40- to 55-
percent predicted, or; when FEV-1/FVC is 40 to 55 percent, 
or; when DLCO (SB) is 40- to 55-percent predicted, or; when 
there is maximum oxygen consumption of 15 to 20 milliliters 
per kilogram per minute (ml/kg/min) (with cardiorespiratory 
limit).  

The Board emphasizes that service connection for COPD was 
established as secondary to the service-connected 
histoplasmosis.  That is, the RO found that the 
histoplasmosis aggravated the COPD.  Secondary service 
connection may be established when there is aggravation of a 
non-service connected condition that is proximately due to or 
the result of a service-connected condition.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In such circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Id.; see also 38 C.F.R. § 
4.22.  

In this case, the medical opinion from the October 2000 VA 
examiner essentially states that the histoplasmosis accounted 
for 30 percent of the disabling effects from COPD and that 
the remainder was due emphysema caused by the veteran's 
smoking.  There is no competent medical opinion of record 
that apportions more disability to the histoplasmosis.  
Accordingly, the Board finds no basis for awarding a higher 
rating, considering either version of the rating schedule.    

However, the Board emphasizes that the veteran appealed the 
initial disability rating the RO assigned for COPD.  
Therefore, separate ratings can be awarded for separate 
periods of time, based on the facts.  Fenderson, 12 Vet. 
App. at 126.  Accordingly, the Board must determine the date 
on which the 30 percent rating is warranted.   

Although results of pulmonary function tests may not be used 
specifically as rating criteria prior to October 7, 1996, 
they are useful for purposes of comparing the veteran's 
respiratory status over the course of this appeal.  
Evaluation of results from pulmonary function tests performed 
from May 1991 to October 2000 reveals roughly the same extent 
of severe respiratory disability.  As discussed above, the 
evidence of record does not demonstrate any progression of 
histoplasmosis for many years.  Therefore, the contribution 
to the disability level from the histoplasmosis should be 
static, such that the contribution as of the date of the 
October 2000 opinion is the same for the previous years.  
Finally, the Board finds that the veteran's subjective 
complaints and overall physical status when presenting for 
treatment, as shown by the evidence of record, have 
demonstrated severe respiratory disability for many years.  
Based on the above discussion, and resolving doubt in the 
veteran's favor, the Board finds that the evidence supports a 
30 percent disability rating for COPD effective from August 
27, 1992.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, Code 6604 (2000); 
38 C.F.R. § 4.97, Code 6603 (1996). 


ORDER

An initial compensable disability rating for histoplasmosis 
is denied.    

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 30 percent disability rating 
for COPD effective from August 27, 1992 is granted.

A disability rating greater than 30 percent for COPD is 
denied.   




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

